DyKMAít, J.:
It is the claim of the plaintiff in this action that he was injured and damaged by a fall in one of the streets of the city of Newburgh, and that the negligence of its municipal officers intervened to produce the result.
The trial of the cause developed the following facts : On Sunday the 9th day of January, 1881, about eight o’clock in the evening, as the plaintiff was walking along the sidewalk in Carpenter street he slipped and fell and broke his left arm near the wrist. There was ice frozen on the sidewalk; it was snowing at the time and there was snow on the ice sufficient to cover it. Four or five inches of snow fell on the Thursday before and then it rained and froze ■ hard. It may be inferred from the testimony that the rain fell and the ice formed soon after the snow storm on Thursday; so that we have a case where the snow first came down on the sidewalk, and was softened by the rain, and then the whole- mass was' congealed and hardened as it lay, and while a light show was yet falling on this surface of ice, the plaintiff slipped and received his injury; the whole state and condition of the sidewalk at the time being the result of natural causes, unaffected by any artificial or external interference. There was no defect. in the sidewalk itself. The snow fell on Thursday, but it does not appear when the rain came or the ice formed. There was no proof that the municipal authorities had actual notice of the existence of the ice, and we cannot say it had remained so long as to become notorious or to justify the inference of notice to the municipal authorities that it was there. In fact the plaintiff testified that he walked down and up there the *26day previous and did not see the ice on the pavement. It would, therefore, be very severe to charge the city with constructive notice of the existence of the ice under such proof. This action is founded on the neglect of the municipal corporation to remove this cause of danger, and proof of negligence in that respect is essential to its maintenance. Has that been' produced. The proof is that the snow and rain fell from heaven, obedient to the laws of nature, and were hardened to ice by the wintry cold, and neither of these occurrences were under the control of the defendant. The presence of the ice produced the fall of the plaintiff; its formation was caused by the cold weather of winter, and the defendant had no notice either actual or constructive of its existence. The city was responsible only for the exercise of reasonable diligence after the unsafe condition of the sidewalk was known to its officers by either actual or constructive notice, and as there was no such notice it seems to follow that there was no neglect. It is not practicable for the municipal corporations of this State to establish an incessant inspection of their streets, and without that it is impossible to guard against the conditions arising from natural causes. In our latitude climatic changes are frequent and sudden. Ice and snow may dissolve into water during the day, even in winter, and spread over the sidewalks and harden to ice in the night, or the pavements may become slippery from moisture or rain, and both these causes may produce accidents and injuries which no extent of vigilance or care would prevent and which the corporation cannot be called on to. redress. They do not guarantee or insure the safety of their citizens. Casualties and misfortunes are incidental to so'ciety and to individuals, and when they result from natural causes they cannot be adequately redressed by law. In our climate the streets and sidewalks are icy and slippery in the winter, and this condition is produced by natural, causes and does not depend on any care or skill in their construction or reparation. The traveler must then beware and exercise care and caution commensurate with the increased danger. He may be passing over smooth ice formed within a few hours which is unknown to any officer and which it is impractical to remove. If traveling with animals lie must see that they are sharp shod, if on foot he must proceed with care and caution. If failing in this he sustains injury he is in such case without redress. It is not intended to intimate *27that, in no ease of accident or injury resulting from surface ice or other natural causes, there can be a recovery against the municipality,, but only that no recovery can or should be afforded in cases like this.
The judgment should be affirmed, with costs.
OulleN, J., concurred in the result.